                   Case 18-50410        Doc 209     Filed 05/22/19     Page 1 of 2

SO ORDERED.

SIGNED this 22nd day of May, 2019.




                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              WINSTON-SALEM DIVISION


   IN RE:                              )
                                       )
   GREATER CLEVELAND AVENUE            )
   CHRISTIAN CHURCH,                   )                Case No. 18-50410
                                       )                Chapter 11
                                       )
               Debtor.                 )
   ____________________________________)

                       ORDER DENYING MOTION TO MODIFY PLAN

          THIS CASE came before the Court on May 22, 2019, in Winston Salem, North Carolina

   upon the Motion to Modify Plan [Doc. #192] (the “Motion to Modify Plan”) filed by Greater

   Cleveland Avenue Christian Church (the “Debtor”). At the hearing, Philip Sasser appeared on

   behalf of the Debtor, Daniel Bruton appeared on behalf of Apex Bank, and Robert E. Price, Jr.,

   appeared on behalf of the United States Bankruptcy Administrator. The Court received testimony

   from Bishop Sheldon McCarter and real estate broker Willie Baker.

          For the reasons as stated on the record in open court, the Court finds that the Motion to

   Modify Plan should be denied. The foreclosure can proceed as scheduled. The Court reserves the

   right to enter a memorandum opinion.

          IT IS SO ORDERED.

                                       [END OF DOCUMENT]
            Case 18-50410   Doc 209   Filed 05/22/19   Page 2 of 2




                            SERVICE LIST


ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER SHALL BE SERVED BY
THE BANKRUPTCY NOTICING CENTER
